EXHIBIT 10.14
2008 MOLEX STOCK INCENTIVE PLAN
(As Amended and Restated)

              PLAN HISTORY PLAN ACTION   BOARD ADOPTION   STOCKHOLDER APPROVAL  
EFFECTIVE DATE Original   August 1, 2008   October 31, 2008   October 31, 2008
Amendment and
Restatement   April 29, 2011   N/A   April 30, 2011

1



--------------------------------------------------------------------------------



 



2008 MOLEX STOCK INCENTIVE PLAN
(As of April 30, 2011)
Article 1. Establishment, Purpose, and Duration
     1.1 Establishment. Molex Incorporated, a Delaware corporation, established
a stock incentive compensation plan, originally effective as of October 31,
2008, known as the 2008 Molex Stock Incentive Plan. This Plan is hereby amended
and restated effective as of April 30, 2011, as set forth in this document.
     (a) Combination of Prior Plans. Effective October 31, 2008, this Plan
superseded and replaced:
     (i) The 1998 Molex Stock Option and Restricted Stock Plan, as amended (the
“1998 Plan”);
     (ii) The 2000 Molex Long-Term Stock Plan, as amended (the “2000 Plan”); and
     (iii) The 2005 Molex Incentive Stock Option Plan, as amended (the “2005
Plan”)
(collectively referred to as the “Prior Plans”) by merging and combining the
1998 Plan, the 2000 Plan and the 2005 Plan into this single plan.
Notwithstanding the foregoing, the Prior Plans shall remain in effect until the
awards previously granted under such Prior Plans have been exercised, forfeited,
are otherwise terminated, or any and all restrictions lapse, as the case may be,
in accordance with the terms of such awards.
     (b) Merger of 2005 Stock Award Plan. Effective April 30, 2011, this Plan is
further intended to supersede and replace he 2005 Molex Employee Stock Award
Plan (the “2005 Stock Award Plan”) by merging the 2005 Stock Award Plan with and
into this Plan.
     (c) Types of Awards. This Plan permits the grant of Nonqualified Stock
Options, Incentive Stock Options, Restricted Stock, Performance Shares and
Unrestricted Stock.
     (d) Effective Date. This Plan became originally effective upon stockholder
approval as of October 31, 2008 (the “Effective Date”) and shall remain in
effect as provided in Section 1.3 hereof. This Plan restatement is effective as
of April 30, 2011.
     1.2 Purpose of this Plan. The purpose of this Plan is to induce designated
Employees and Directors to remain in the employ or service of the Company or any
of its Subsidiaries, and to encourage such Employees and Directors to secure or
increase on reasonable terms their stock ownership in the Company. The Company
believes the Plan will promote continuity of management and increase incentive
and personal interest in the welfare of the Company by those who are primarily
responsible for shaping, carrying out the long-range plans of the Company and
securing its continued growth and financial success.
     1.3 Duration of this Plan. Unless sooner terminated as provided herein,
this Plan shall terminate ten (10) years from the Effective Date (i.e., on the
day before the tenth (10th) anniversary of the Effective Date). After this Plan
is terminated, no Awards may be granted but Awards previously granted shall
remain outstanding in accordance with their applicable terms and conditions and
this Plan’s terms and conditions. Notwithstanding the foregoing, no Incentive
Stock Options may be granted more than 10 years after the earlier of: (a)
adoption of this Plan by the Board, or (b) the Effective Date.

2



--------------------------------------------------------------------------------



 



Article 2. Definitions
     Whenever used in this Plan, the following terms shall have the meanings set
forth below:
     (a) “Annual Award Limit” has the meaning set forth in Section 4.4.
     (b) “Applicable Laws” means the legal requirements relating to the
administration of equity plans or the issuance of share capital by a company,
including under the applicable U.S. state corporate laws, U.S. federal and
applicable state securities laws, other U.S. federal and state laws, the Code,
any stock exchange rules and regulations that may from time to time be
applicable to the Company, and the applicable laws, rules and regulations of any
other country or jurisdiction where Awards are granted under the Plan, as such
laws, rules, regulations, interpretations and requirements may be in place from
time to time.
     (c) “Award” means, individually or collectively, a grant under this Plan of
Nonqualified Stock Options, Incentive Stock Options, Restricted Stock,
Unrestricted Stock or Performance Shares, in each case subject to the terms of
this Plan.
     (d) “Award Agreement” means either:
     (i) A written agreement entered into by the Company and a Participant
setting forth the terms and provisions applicable to an Award granted under this
Plan; or
     (ii) A written or electronic statement issued by the Company to a
Participant describing the terms and provisions of such Award, including in each
case any amendment or modification thereof.
The respective Committee may provide for the use of electronic, Internet, or
other non-paper Award Agreements, and the use of electronic, Internet, or other
non-paper means for the acceptance and actions by a Participant.
     (e) “Beneficial Owner” or “Beneficial Ownership” shall have the meaning
ascribed to such term in Rule 13d-3 of the General Rules and Regulations under
the Exchange Act.
     (f) “Board” or “Board of Directors” means the Board of Directors of the
Company.
     (g) “Cause” means, unless otherwise specified in an applicable employment
agreement between the Company and a Participant, with respect to any
Participant:
     (i) Conviction of a felony;
     (ii) Actual or attempted theft or embezzlement of the Company’s or any
Subsidiary’s assets;
     (iii) Use of illegal drugs;
     (iv) Material breach of an employment agreement between the Company or a
Subsidiary and the Participant;
     (v) Commission of an act of moral turpitude that in the judgment of the
respective Committee can reasonably be expected to have an adverse effect on the
business, reputation, or financial situation of the Company or any Subsidiary
and/or the ability of the Participant to perform his or her duties;

3



--------------------------------------------------------------------------------



 



     (vi) Gross negligence or willful misconduct in performance of the
Participant’s duties;
     (vii) Breach of fiduciary duty to the Company or any Subsidiary;
     (viii) Willful refusal to perform the duties of the Participant’s titled
position; or
     (ix) Breach of the Company’s Code of Business Conduct and Ethics.
     (h) “Change in Control” means, unless otherwise specified in an applicable
employment agreement between the Company or a Subsidiary and a Participant:
     (i) The purchase or other acquisition by any person, entity or group of
persons, within the meaning of Section 13(d) or 14(d) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”) or any comparable successor
provisions, or beneficial ownership (within the meaning of Rule 13d-4
promulgated under the Exchange Act) of more than fifty percent (50%) of either
the outstanding shares of common stock of the Company or the combined voting
power of the Company’s then outstanding voting securities entitled to vote
generally;
     (i) The approval by the stockholders of the Company of a reorganization,
merger or consolidation, in each case, with respect to which persons who were
stockholders of the Company immediately prior to such reorganization, merger or
consolidation do not, immediately thereafter, own more than fifty percent (50%)
of the combined voting power entitled to vote generally in the election of
directors of the reorganized, merged or consolidated company’s then outstanding
securities;
     (ii) A liquidation or dissolution of the Company; or
     (iii) The sale of all or substantially all of the Company’s assets (i.e.,
greater than 40% of the total gross fair market value of all of the assets of
the Company immediately prior to such sale or disposition) within a 12-month
period ending on the date of the most recent sale or disposition.
     (iv) “Code” means the U.S. Internal Revenue Code of 1986, as amended from
time to time. For purposes of this Plan, references to sections of the Code
shall be deemed to include references to any applicable regulations thereunder
and any successor or similar provision, as well as any applicable interpretative
guidance issued related thereto.
     (j) “Committee” means:
     (i) With respect to Awards to Executive Officers, the Compensation
Committee of the Board or a subcommittee thereof, or any other successor
committee designated by the Board; and
     (ii) With respect to Awards to Non-Executive Officers, the Stock Option
Plan Committee, or any other successor committee designated by the Board or
Compensation Committee.
     (k) “Company” means Molex Incorporated, a Delaware corporation, and any
successor thereto as provided in Article 18 herein.
     (l) “Compensation Committee” means that committee of the Board of Directors
(or any other successor committee designated by the Board) that is designated by
the Board to

4



--------------------------------------------------------------------------------



 



administer this Plan specifically with respect to Awards to Executive Officers.
The members of the Compensation Committee shall be appointed from time to time
by, and shall serve at the discretion of, the Board. If the Compensation
Committee does not exist or cannot function for any reason, the Board may take
any action under the Plan that would otherwise be the responsibility of the
Compensation Committee.
     (m) “Covered Employee” means any key Employee who:
     (i) Is or may become a “Covered Employee,” as defined in Code
Section 162(m); and
     (ii) Is designated as a “Covered Employee,” either as an individual
Employee or class of Employees, with respect to an applicable Performance Period
by the Compensation Committee by the earlier of:
     (A) Ninety (90) days after the beginning of the Performance Period; or
     (B) The date on which twenty-five percent (25%) of the applicable
Performance Period has elapsed.
     (n) “Director” means any individual who is a member of the Board of
Directors and who is not an Employee.
     (o) “Disability” means, unless otherwise specified in an applicable
employment agreement between the Company or a Subsidiary and a Participant:
     (i) In the case of an Employee, the Employee qualifying for long-term
disability benefits under any long-term disability program sponsored by the
Company or Subsidiary in which the Employee participates; and
     (ii) In the case of a Director, the inability of the Director to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment that can be expected to result in death, or which
has lasted or can be expected to last for a continuous period of not less than
12 months, as determined by the Board, based upon medical evidence and in
accordance with Code Section 22(e)(3).
     (p) “Discounted Option” means an Option whose Option Price is set at less
than Fair Market Value on the Grant Date.
     (q) “Effective Date” has the meaning set forth in Section 1.1(d).
     (r) “Employee” means any individual who:
     (i) Performs services for and is designated as an employee of the Company
or a Subsidiary on payroll records; or
     (ii) For all purposes under the Plan except related to the issuance of
Incentive Stock Options, is an employee in Retirement from the Company or a
Subsidiary and is providing consulting services to the Company or a Subsidiary
pursuant to a retirement agreement or arrangement.
Except as otherwise provided above, an Employee shall not include any individual
during any period he or she is classified or treated by the Company or a
Subsidiary as an independent contractor, a consultant, or any employee of an
employment, consulting, or temporary agency or

5



--------------------------------------------------------------------------------



 



any other entity other than the Company or a Subsidiary, without regard to
whether such individual is subsequently determined to have been, or is
subsequently retroactively reclassified as a common-law employee of the Company
or a Subsidiary during such period.
     (s) “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time, or any successor act thereto.
     (t) “Executive Officer” means those Employees who are specifically
designated as “Executive Officers” by the Board.
     (u) “Fair Market Value” or “FMV” means the closing price of a Share as of
any date as reported by the Wall Street Journal. In the event Shares are not
publicly traded at the time a determination of their value is required to be
made hereunder, the determination of their Fair Market Value shall be made by
the respective Committee in accordance with the regulations set forth under Code
Section 409A.
     (v) “Grant Date” means the date on which the respective Committee approves
the grant of an Award by respective Committee action or such later date as
specified in advance by the respective Committee.
     (w) “Incentive Stock Option” or “ISO” means an Option to purchase Shares
granted under Article 6 to an Employee and that is designated as an Incentive
Stock Option and that is intended to meet the requirements of Code Section 422,
or any successor provision.
     (x) “Insider” means an individual who is an officer or Director of the
Company, or a more than ten percent (10%) Beneficial Owner of any class of the
Company’s equity securities that is registered pursuant to Section 12 of the
Exchange Act, as determined by the Board or Compensation Committee in accordance
with Section 16 of the Exchange Act.
     (y) “Involuntary Termination” means the Company’s or a Subsidiary’s
termination of a Participant’s employment pursuant to a planned employee
reduction plan if:
     (i) The Participant has reached age 55 and was employed at least twenty
(20) years with the Company or a Subsidiary; or
     (ii) The Participant was employed at least twenty (25) years with the
Company or a Subsidiary.
     (z) “Non-Executive Officer” means Employees who are not designated as
Executive Officers by the Board.
     (aa) “Nonqualified Stock Option” or “NQSO” means an Option that is not
intended to meet the requirements of Code Section 422, or that otherwise does
not meet such requirements.
     (bb) “Option” means an Incentive Stock Option or a Nonqualified Stock
Option, as described in Article 6.
     (cc) “Option Price” means the price at which a Share may be purchased by a
Participant pursuant to an Option.
     (dd) “Participant” means any eligible individual as set forth in Article 5
to whom an Award is granted.
     (ee) “Performance-Based Compensation” means compensation under an Award
that is intended to satisfy the requirements of Code Section 162(m) for certain
performance-based

6



--------------------------------------------------------------------------------



 



compensation paid to Covered Employees. Notwithstanding the foregoing, nothing
in this Plan shall be construed to mean that an Award which does not satisfy the
requirements for performance-based compensation under Code Section 162(m) does
not constitute performance-based compensation for other purposes, including Code
Section 409A.
     (ff) “Performance-Based Exception” means the exception for
Performance-Based Compensation from the tax deductibility limitations of Code
Section 162(m).
     (gg) “Performance Measures” means measures as described in Article 9 on
which the performance goals are based and which are approved by the Company’s
stockholders pursuant to this Plan in order to qualify Awards as
Performance-Based Compensation, if applicable.
     (hh) “Performance Period” means the period of time during which the
performance goals must be met in order to determine the degree of payout and/or
vesting with respect to an Award. Unless otherwise provided in the Award
Agreement, the Performance Period shall be a twelve (12) month period beginning
on each July 1 and ending the immediately following June 30.
     (ii) “Performance Share” means an Award under Article 9 and subject to the
terms of this Plan, of which the number of Shares which vest is determined as a
function of the extent to which corresponding Performance Measures have been
achieved.
     (jj) “Period of Restriction” means the period when a Restricted Stock Award
is subject to a substantial risk of forfeiture, as provided in Article 7.
     (kk) “Person” shall have the meaning ascribed to such term in
Section 3(a)(9) of the Exchange Act and used in Sections 13(d) and 14(d)
thereof, including a “group” as defined in Section 13(d) thereof.
     (ll) “Plan” means this 2008 Molex Stock Incentive Plan, as amended from
time to time.
     (mm) “Prior Plans” mean, collectively the 1998 Molex Stock Option and
Restricted Stock Plan, as amended, the 2000 Molex Long-Term Stock Plan, as
amended, the 2005 Molex Incentive Stock Option Plan, as amended.
     (nn) “Restricted Stock” means an Award granted to a Participant pursuant to
Article 7.
     (oo) “Retirement” means if all of the following conditions are met at the
time of termination of employment:
     (i) The Participant has attained age 59 1/2; and
     (ii) The Participant was employed at least fifteen (15) consecutive years
with the Company or a Subsidiary.
     (pp) “Share” means a share of the Company’s Class A Common Stock, par value
$.05 per share.
     (qq) “Stock Option Plan Committee” means that committee of the Board of
Directors (or any other successor committee designated by the Board) that is
designated by the Board to administer this Plan specifically with respect to
Awards to Non-Executive Officers. The members of the Stock Option Plan Committee
shall be appointed from time to time by, and shall serve at the discretion of,
the Board. If the Stock Option Plan Committee does not exist or cannot function
for

7



--------------------------------------------------------------------------------



 



any reason, the Board or Compensation Committee may take any action under the
Plan that would otherwise be the responsibility of the Stock Option Plan
Committee.
     (rr) “Subsidiary” means any corporation or other entity, whether domestic
or foreign, in which the Company has or obtains, directly or indirectly, a
proprietary interest of more than fifty percent (50%) by reason of stock
ownership or otherwise.
     (ss) “Unrestricted Stock” means an Award granted to a Participant pursuant
to Article 8.
Article 3. Administration
     3.1 General.
     (a) Responsibility. Each respective Committee shall be responsible for
administering the Awards granted by it under this Plan, subject to this
Article 3 and the other provisions of this Plan.
     (b) Composition.
     (i) Compensation Committee. The Compensation Committee shall consist of not
less than two Directors who are both non-employee directors, within the meaning
of Rule 16b-3 of the Exchange Act, and “outside directors,” as defined in
Treasury Regulation Section 1.162-27; provided, however, that if at any time any
member of the Compensation Committee is not an outside director, as so defined,
the Compensation Committee may establish a subcommittee, consisting of all
members who are outside directors, for all purposes of any Award to a Covered
Employee, unless the Compensation Committee determines that such an Award is not
intended to qualify for the Performance-Based Exception.
     (ii) Stock Option Plan Committee. The Stock Option Plan Committee shall
consist of not less than two members of the Board (or any other successor
committee designated by the Board).
     (c) Actions. A majority of the members of the respective Committee shall
constitute a quorum. All determinations of the respective Committee shall be
made by a majority of its members. Any decision or determination reduced to
writing and signed by a majority of the members of such respective Committee
shall be fully as effective as if it had been made by a majority vote at a
meeting duly called and held. All actions taken and all interpretations and
determinations made by the respective Committee shall be final and binding upon
the Participants, the Company, and all other interested individuals.
Notwithstanding the foregoing, members of the Board or the respective Committee
who are either eligible for Awards or have been granted Awards may vote on any
and all matters, including matters affecting the administration of the Plan or
the grant of Awards pursuant to the Plan. However, no such member shall act upon
the granting of a specific Award to himself or herself, but any such member may
be counted in determining the existence of a quorum at any meeting of the Board
or the respective Committee during which action is taken with respect to the
granting of an Award to him or her.
     3.2 Authority of the Respective Committees. Each respective Committee shall
have full and exclusive discretionary power:
     (a) To determine the Executive Officers or Non-Executive Officers, as the
case may be for the respective Committee, who will receive Awards and become
Participants in the Plan;

8



--------------------------------------------------------------------------------



 



     (b) To determine the time at which Awards shall be granted and the terms
and conditions of each Award, including, but not limited to:
     (i) Option periods, Period of Restriction or Performance Period;
     (ii) Vesting schedule, if any;
     (iii) Number of Shares subject to the Award; and
     (iv) Any such other terms and provisions of the Award Agreement, which are
not required to be identical among Participants;
provided, however, in making any such determinations, the respective Committee
may take into account the nature of the services rendered by the respective
Executive Officer or Non-Executive Officer his or her present and potential
contribution to the Company’s success, and such other factors as the respective
Committee in its discretion shall deem relevant; provided, further, with the
exception of Section 5.2(b), neither the Compensation Committee nor the Stock
Option Plan Committee shall have any power to grant Awards to Directors or to
set the terms and conditions thereof;
     (c) To interpret the terms and the intent of this Plan and any Award
Agreement or other agreement or document ancillary to or in connection with this
Plan;
     (d) To correct any defect or supply any omission or reconcile any
inconsistency;
     (e) To adopt such rules, regulations, forms, instruments, and guidelines
for administering this Plan as the respective Committee may deem necessary or
proper and if applicable, to comply with Applicable Law and regulations; and
     (f) Subject to Article 16, to adopt modifications and amendments to any
Award or Award Agreement, including without limitation:
     (i) Accelerating the vesting of any Award;
     (ii) Extending the post-termination exercise period of an Award (subject to
the limitations of Code Section 409A); and
     (iii) Any other modifications or amendments that are necessary to comply
with the laws of the countries and other jurisdictions in which the Company and
its Subsidiaries operate.
Article 4. Number of Shares Available for Awards
     4.1 Plan Total. Subject to adjustment as provided in Section 4.5 herein,
the maximum number of Shares available for grant to Participants under this Plan
(the “Share Authorization”) shall be:
     (a) Five million, one hundred and ninety thousand, two hundred and thirty
nine (5,190,239) Shares; and
     (b) The number of Shares which remained available for grant under the
Company’s Prior Plans as of the Effective Date; and
     (c) The number of Shares subject to outstanding Awards as of the Effective
Date under the Prior Plans that on or after the Effective Date cease for any
reason to be subject to such

9



--------------------------------------------------------------------------------



 



Awards (other than by reason of exercise or settlement of the Awards to the
extent they are exercised for or settled in vested and nonforfeitable Shares).
     4.2 Maximum Number of Shares Reserved for Certain Awards.
     (a) ISOs. The maximum number of Shares of the Share Authorization that may
be issued pursuant to ISOs under this Plan shall be two hundred and fifty
thousand (250,000) Shares.
     (b) Unrestricted Stock. The maximum number of Shares of the Share
Authorization that may be issued as Unrestricted Stock under this Plan shall be
one hundred and ninety thousand, two hundred and thirty nine (190,239) Shares.
     4.3 Share Usage. Shares covered by an Award shall only be counted as used
to the extent they are actually issued. Any Shares related to Awards which
terminate by expiration, forfeiture, cancellation, or otherwise without the
issuance of such Shares, are settled in cash in lieu of Shares, shall be
available again for grant under this Plan. Moreover, if the Option Price of any
Option granted under this Plan is satisfied by tendering Shares to the Company,
only the number of Shares issued, net of the Shares tendered, if any, will be
delivered for purposes of determining the maximum number of Shares available for
delivery under this Plan. The Shares available for issuance under this Plan may
be authorized and unissued Shares, Shares available on the open market or
treasury shares purchased on the open market or otherwise reacquired.
     4.4 Annual Award Limit.
     (a) General. Unless and until the Compensation Committee determines that an
Award to a Covered Employee shall not be designed to qualify as
Performance-Based Compensation, the maximum aggregate number of Shares subject
to Awards granted in any one calendar year to any one Participant shall be five
hundred thousand (500,000), as adjusted pursuant to this Plan.
     (b) Unrestricted Stock. The maximum aggregate number of Shares subject to
Unrestricted Stock Awards granted in any one calendar year to any one
Participant shall be three thousand (3,000), as adjusted pursuant to this Plan.
     4.5 Adjustments in Authorized Shares.
     (a) Company Transactions.
     (i) General Rule. In the event of any corporate event or transaction such
as an amalgamation, a merger, consolidation, reorganization, recapitalization,
separation, partial or complete liquidation, stock dividend, stock split,
reverse stock split, split up, spin-off, division, consolidation or other
distribution of stock or property of the Company, combination of Shares,
exchange of Shares, dividend in kind, or other like change in capital structure,
number of issued Shares or distribution (other than normal cash dividends) to
stockholders of the Company, or any similar corporate event or transaction (a
“Corporate Transaction”), the respective Committee, in order to prevent dilution
or enlargement of Participants’ rights under this Plan, shall substitute or
adjust, as applicable, the number and kind of Shares that may be issued under
this Plan or under particular forms of Awards, the number and kind of Shares
subject to outstanding Awards, the Option Price applicable to outstanding
Awards, the annual award limits, and other value determinations applicable to
outstanding Awards. Notwithstanding the foregoing, with respect to Corporate
Transactions, the Board may also:

10



--------------------------------------------------------------------------------



 



     (A) Substitute options or shares of another corporation (after equitable
adjustment to the number of shares and exercise price) and in conjunction cancel
outstanding Awards; or
     (B) Cancel outstanding Awards and provide payment to the Participants equal
to the value of the cancelled Awards.
The Board shall make all determinations under this subparagraph (i), and all
such determinations shall be conclusive and binding; provided, however, any
adjustment by the Board, as of the date such adjustment is made, may not
materially or adversely affect the rights of the holder of an Award without such
holder’s consent. Any such adjustments to Shares in accordance with this
subparagraph (i) shall be cumulative and the applicable provisions of the Plan
affected by such adjustment shall be deemed to be automatically amended
accordingly; provided, however, the Board shall take all necessary action so as
to actually make all necessary adjustments in the number and kind of securities
subject to any outstanding Options, Restricted Stock and/or Performance Shares
and the exercise price thereof.
     (ii) Special Circumstances Requiring Adjustment. The respective Committee,
in its sole discretion, may also make appropriate adjustments in the terms of
any Awards under this Plan to reflect, or related to, such changes or
distributions and to modify any other terms of outstanding Awards, including
modifications of performance goals and changes in the length of Performance
Periods. The determination of the respective Committee as to the foregoing
adjustments, if any, shall be conclusive and binding on Participants under this
Plan.
     (iii) Issuance or Assumption of Benefits. Subject to the provisions of
Article 16 and notwithstanding anything else herein to the contrary, without
affecting the number of Shares reserved or available hereunder, the respective
Committee may authorize the issuance or assumption of benefits under this Plan
in connection with any amalgamation, merger, consolidation, acquisition of
property or stock, or reorganization upon such terms and conditions as it may
deem appropriate (including, but not limited to, a conversion of equity awards
into Awards under this Plan in a manner consistent with paragraph 53 of FASB
Interpretation No. 44 or subsequent accounting guidance), subject to compliance
with the rules under Code Sections 422 and 424, as and where applicable. The
respective Committee shall provide to Participants reasonable written notice
(which may include, without limit, notice by electronic means) within a
reasonable time of any such determinations it makes.
     (iv) Fractional Shares. No adjustment or substitutions provided for in this
Article shall require the Company to sell a fractional share, and the total
substitution or adjustment with respect to each Award shall be limited
accordingly.
Article 5. Eligibility and Participation
     5.1 Eligibility. Individuals eligible to participate in this Plan include
any Employee and all Directors.
     5.2 Actual Participation.
     (a) Executive Officers. Subject to the provisions of this Plan, the
Compensation Committee may, from time to time, select from all Executive
Officers for a given calendar year, those Executive Officers to whom Awards
shall be granted and shall determine, in its sole discretion, the nature of, any
and all terms permissible by law, and the amount of each Award.

11



--------------------------------------------------------------------------------



 



     (b) Non-Executive Officers. Subject to the provisions of this Plan, the
Stock Option Plan Committee may, from time to time, select from all
Non-Executive Officers, those Non-Executive Officers to whom Awards shall be
granted and shall determine, in its sole discretion, the nature of any and all
terms permissible by law, and the amount of each Award.
     (c) Automatic Grant of Options to Outside Directors. Notwithstanding any
other provision of the Plan to the contrary, each Director shall receive only an
automatic nondiscretionary Option grant on the date of the annual stockholders
meeting during the term of the Plan. Any Option granted to a Director shall be a
Nonqualified Stock Option. The amount of Shares subject to the NQSO that will be
automatically granted to each Director for each year shall be the amount of
Shares equal to 500 multiplied by the number of years of service to the Board or
fraction thereof. Notwithstanding the foregoing, no Option grant to a Director
shall exceed the lesser of:
     (i) 5,000 Shares; or
     (ii) The number of Shares whose Fair Market Value on the Grant Date does
not exceed $150,000.
     5.3 Leaves of Absence. Notwithstanding any other provision of the Plan to
the contrary, for purposes of determining Awards granted hereunder, a
Participant shall not be deemed to have incurred a termination of employment if
such Participant is placed on military or sick leave or such other leave of
absence which is considered as continuing intact the employment relationship
with the Company or any Subsidiary. In such a case, the employment relationship
shall be deemed to continue until the date when a Participant’s right to
reemployment shall no longer be guaranteed either by law or contract.
     5.4 Transfer of Service. Notwithstanding any other provision of the Plan to
the contrary, for purposes of determining Awards granted hereunder, a
Participant shall not be deemed to have incurred a termination of employment if
the Participant’s status as an Employee or Director terminates and the
Participant is then, or immediately thereafter becomes, an eligible individual
due to another status or relationship with the Company or any Subsidiary.
Article 6. Options
     6.1 Grant of Options. Subject to the terms and provisions of this Plan,
Options may be granted to Participants in such number, and upon such terms, and
at any time and from time to time as shall be determined by the respective
Committee, in its sole discretion; provided that ISOs may be granted only to
eligible Employees of the Company or any Subsidiary (as permitted under Code
Sections 422 and 424).
     6.2 Award Agreement. Each Option grant shall be evidenced by an Award
Agreement that shall specify the Option Price, the maximum duration of the
Option, the number of Shares to which the Option pertains, the conditions upon
which an Option shall become vested and exercisable, and such other provisions
as the respective Committee shall determine which are not inconsistent with the
terms of this Plan. Unless otherwise provided, all Options granted shall be
NQSOs.
     6.3 Option Price.
     (a) General Rule for Awards to Executive Officers, Non-Executive Officers
and Directors. Subject to paragraph (b) immediately below, the Option Price for
each grant of an Option under this Plan shall be determined by the respective
Committee in its sole discretion and shall be specified in the Award Agreement;
provided, however, the Option Price must be at least equal to one hundred
percent (100%) of the FMV of the Shares as determined on the Grant Date. With
respect to a Participant who owns, directly or indirectly, more than ten percent
(10%) of the total combined voting power of all classes of the stock of the
Company or any Subsidiary, the

12



--------------------------------------------------------------------------------



 



Option Price of Shares subject to an ISO shall be at least equal to one hundred
and ten percent (110%) of the Fair Market Value of such Shares on the ISO’s
Grant Date.
     (b) Discounted Options for Non-Executive Officers. Notwithstanding anything
to the contrary in this Plan, the Stock Option Plan Committee, in its sole
discretion, may set an Option Price for any grant of an Option under this Plan
to a Non-Executive Officer at less than a Share’s FMV on the Grant Date.
     6.4 Term of Options.
     (a) Vesting.
     (i) General Rule. Options granted under this Section 6 shall vest at such
times and be subject to such restrictions and conditions as the respective
Committee shall in each instance approve, which need not be the same for each
grant or for each Participant. Notwithstanding the preceding sentence, the Fair
Market Value of Shares to which ISOs are exercisable for the first time by any
Participant during any calendar year may not exceed $100,000. Any ISOs that
become exercisable in excess of such amount shall be deemed NQSOs to the extent
of such excess. Notwithstanding anything to the contrary, all Options must vest
100% within 10 years from the Grant Date.
     (ii) Default Vesting. If the Award does not specify the time or times at
which an Option shall vest, the Option shall vest ratably over four years
commencing on the first anniversary of the Grant Date. The percentages vested
and exercisable are cumulative with respect to any Option.
     (iii) Acceleration of Vesting.
     (A) Automatic Vesting. Notwithstanding subparagraphs (i) and (ii)
immediately above, all Options shall immediately vest and become immediately
exercisable upon a Participant’s death, Disability, Retirement, or Involuntary
Termination.
     (B) Discretionary Vesting. The respective Committee shall specifically have
the power to change the vesting schedule of any previously granted Options to a
schedule which is more favorable to the Participant; provided, however, no such
Options shall vest in amounts greater than, or at times prior to, the amounts
and times such Options would have vested if such Options were within the scope
of Section 6.4(a)(ii).
     (b) Expiration.
     (i) General Rule. Options granted under this Section 6 shall expire and
terminate at such time as the respective Committee shall determine when the
respective Committee approves the grant, which need not be the same for each
grant or for each Participant, and shall be set forth in the applicable Award
Agreement.
     (ii) Default Expiration. If the Award Agreement does not specify the time
at which an Option shall expire, then every Option granted to each Participant
under this Plan shall terminate and expire at the earliest of:
     (A) One (1) year after one of the events set forth in Section
6.4(a)(iii)(A); or

13



--------------------------------------------------------------------------------



 



     (B) Immediately upon termination of employment or service of the
Participant for any reason except if his/her employment is terminated by reason
of one of the events set forth in Section 6.4(a)(iii)(A).
Notwithstanding the foregoing, no Option shall be exercisable later than the day
before the 10th anniversary of the Grant Date. Any Option which has not been
exercised by these times shall immediately expire and become null and void.
     (c) Exercise.
     (i) General Rule for All Options Other Than Discounted Options. Options,
other than Discounted Options granted to U.S. Employees, granted under this
Article 6 shall be exercisable at such times and be subject to such restrictions
and conditions as the respective Committee shall in each instance approve, which
terms and restrictions need not be the same for each grant or for each
Participant.
     (ii) Payment for All Options Other Than Discounted Options. Options, other
than Discounted Options granted to U.S. Employees, granted under this Article 6
shall be exercised by the delivery of a notice of exercise to the Company or an
agent designated by the Company in a form specified or accepted by the
respective Committee, or by complying with any alternative procedures which may
be authorized by the respective Committee, setting forth the number of Shares
with respect to which the Option is to be exercised, accompanied by full payment
for the Shares. A condition of the issuance of the Shares as to which an Option
shall be exercised shall be the payment of the Option Price. The Option Price of
any Option shall be payable, in full, to the Company, under any of the following
methods as determined by the respective Committee, in its discretion:
     (A) In cash or its equivalent;
     (B) By tendering (either by actual delivery or attestation) to the Company
previously acquired Shares having an aggregate Fair Market Value at the time of
exercise equal to the Option Price;
     (C) By a cashless (broker-assisted) exercise (which can be settled in
Shares or cash);
     (D) By a combination of (A), (B) and/or (C); or
     (E) Any other method approved or accepted by the respective Committee in
its sole discretion.
Subject to any governing rules or regulations, as soon as practicable after
receipt of written notification of exercise and full payment (including
satisfaction of any applicable tax withholding), the Company shall deliver to
the Participant evidence of book entry Shares, or upon the Participant’s
request, Share certificates in an appropriate amount based upon the number of
Shares purchased under the Option. Unless otherwise determined by the respective
Committee, all payments under all of the methods indicated above shall be paid
in United States dollars.
     (iii) Special Rule for Discounted Options. Notwithstanding any other
provision of this Plan, Discounted Options granted to U.S. Employees under this
Article 6 shall be automatically exercised by the Company on behalf of the
Participant on the date when all or a portion of such Discounted Option vests,
by using Shares underlying the Discounted Option to pay for the Option Price and
applicable withholding

14



--------------------------------------------------------------------------------



 



taxes, and the Participant, following such vesting event, shall receive the net
shares with respect to such Discounted Option.
     (d) Option Transferability.
     (i) General Rule. Any Option granted under the Plan is not transferable and
can be exercised only by the Participant during his/her life subject to
subparagraph (ii) immediately below.
     (ii) Death or Disability. In the event of a Participant’s death or
Disability while employed by the Company or a Subsidiary, his/her Option, to the
extent he/she could have exercised it on the date of his/her death, may be
exercised by the personal representative of the estate of the Participant within
one year after the date of his/her death in accordance with the terms
established by the respective Committee at the time the Option was granted, but
not later than the expiration date set forth in Section 6.4(b).
     6.5 Restrictions on Share Transferability. The respective Committee may
impose such restrictions on any Shares acquired pursuant to the exercise of an
Option granted under this Article 6 as it may deem advisable, including, without
limitation, minimum holding period requirements, restrictions under applicable
federal securities laws, under the requirements of any stock exchange or market
upon which such Shares are then listed and/or traded, or under any blue sky or
state securities laws applicable to such Shares.
Article 7. Restricted Stock
     7.1 Grant of Restricted Stock. Subject to the terms and provisions of this
Plan, the respective Committee, at any time and from time to time, may grant
Restricted Stock to Participants in such amounts as the respective Committee
shall determine.
     7.2 Restricted Stock Award Agreement. Each Restricted Stock Award shall be
evidenced by an Award Agreement that shall specify the Period of Restriction,
the number of Shares of Restricted Stock granted, and such other provisions as
the respective Committee shall determine.
     7.3 Other Restrictions.
     (a) General Rules. The respective Committee shall impose such other
conditions and/or restrictions on any Shares of Restricted Stock granted
pursuant to this Plan as it may deem advisable including, without limitation:
     (i) A requirement that Participants pay a stipulated purchase price for
each Share of Restricted Stock (which price shall not be less than par value of
such Share);
     (ii) Restrictions based upon the achievement of specific performance goals;
     (iii) Time-based restrictions on vesting following the attainment of the
performance goals;
     (iv) Time-based restrictions;
     (v) Restrictions under Applicable Laws or under the requirements of any
stock exchange or market upon which such Shares are listed or traded; and/or
     (vi) Holding requirements or sale restrictions placed on the Shares upon
vesting of such Restricted Stock.

15



--------------------------------------------------------------------------------



 



To the extent deemed appropriate by the respective Committee, the Company may
retain the certificates representing Shares of Restricted Stock in the Company’s
possession until such time as all conditions and/or restrictions applicable to
such Shares have been satisfied or lapse.
     (b) Default Vesting. If the Award does not specify the time or times at
which an Award of Restricted Stock shall vest, the Restricted Stock shall vest
on ratably over four years commencing on the first anniversary of the Grant
Date.
     (c) Acceleration of Vesting.
     (i) Automatic Vesting. Notwithstanding paragraphs (a) and (b) immediately
above, all Restricted Stock Awards shall immediately vest upon the Participant’s
death, Disability, Retirement, or Involuntary Termination.
     (ii) Discretionary Vesting. The respective Committee shall specifically
have the power to change the vesting schedule of any previously granted
Restricted Stock to a schedule which is more favorable to the Participant;
provided, however, no such Restricted Stock shall vest in amounts greater than,
or at times prior to, the amounts and times such Restricted Stock would have
vested if such Restricted Stock were within the scope of Section 7.3(b).
     (d) Expiration. Restricted Stock granted under this Section 7 shall expire
and terminate immediately upon termination of employment of the Participant with
the Company or any Subsidiary for any reason except if his/her employment is
terminated by reason of one of the events set forth in Section 7.3(c)(i).
     7.4 Share Transferability. Except as otherwise provided in this Article 7,
Shares of Restricted Stock covered by each Restricted Stock Award shall become
freely transferable by the Participant after all conditions and restrictions
applicable to such Shares have been satisfied or lapse (including satisfaction
of any applicable tax withholding obligations).
     7.5 Voting Rights. Unless otherwise determined by the respective Committee
and set forth in a Participant’s Award Agreement, to the extent permitted or
required by law, Participants holding Shares of Restricted Stock granted
hereunder may be granted the right to exercise full voting rights with respect
to those Shares during the Period of Restriction.
Article 8. Unrestricted Stock
     8.1 Grant of Unrestricted Stock. Subject to the terms and provisions of
this Plan, the respective Committee, at any time and from time to time, may
grant Unrestricted Stock to Participants in such amounts and upon such terms as
the respective Committee shall determine.
     8.2 Consideration. No monetary consideration shall pass from an Employee to
the Company in connection with an Unrestricted Stock Award under this Plan.
     8.3 Rights of Ownership. Upon receipt of an Unrestricted Stock Award under
this Plan, a Participant shall have all the rights normally associated with
stock ownership, including the right to vote, if any, receive dividends and
transfer ownership of the Unrestricted Stock.
Article 9. Performance Shares
     9.1 Grant of Performance Shares. Subject to the terms and provisions of
this Plan, the respective Committee, at any time and from time to time, may
grant Performance Shares to Participants in such amounts and upon such terms as
the respective Committee shall determine.

16



--------------------------------------------------------------------------------



 



     9.2 Performance Shares Award Agreement. Each Performance Share grant shall
be evidenced by an Award Agreement that shall specify the number of Shares
subject to the Award, the applicable Performance Period, the Performance
Measure, and such other terms and provisions as the respective Committee shall
determine.
     9.3 Earning of Performance Shares. Subject to the terms of this Plan, after
the applicable Performance Period has ended, the holder of Performance Shares
shall be entitled to receive the number of Performance Shares earned by the
Participant over the Performance Period, to be determined as a function of the
extent to which the corresponding performance goals have been achieved.
     9.4 Other Restrictions. The respective Committee shall impose such other
conditions and/or restrictions on any Performance Shares granted pursuant to
this Plan as it may deem advisable including, without limitation: a requirement
that time-based restrictions on vesting follow the attainment of the performance
goals; restrictions under Applicable Laws or under the requirements of any stock
exchange or market upon which such shares are listed or traded; or holding
requirements or sale restrictions placed on the Shares by the Company upon
vesting of such Performance Shares. There are no default vesting provisions; a
Participant must meet the performance goals in order to earn the Performance
Shares under Section 9.3.
     9.5 Vesting Overrides.
     (a) General Rule. Except as set forth in paragraph (b) immediately below,
unvested Performance Shares shall be cancelled immediately upon the
Participant’s termination of employment with the Company or a Subsidiary.
     (b) Accelerated Vesting. Notwithstanding any provision in this Plan to the
contrary, the respective Committee, in its sole discretion, may fully or
partially vest a Participant in his/her Performance Shares if such Participant
terminates employment during the last six (6) months of a Performance Period by
reason of death, Disability, Retirement, or Involuntary Termination; provided,
however, if the respective Committee does fully or partially vest such
Participant in his/her Performance Shares in such situation, such determination
to fully or partially vest shall not be made until the end of the Performance
Period and the lapse of any such restrictions on such Performance Shares shall
occur at the same time such restrictions lapse for all other Participants
holding Performance Shares relating to the same Performance Period.
     9.6 Performance Measures.
     (a) General Rule. The performance goals, upon which the payment or vesting
of a Performance Share to a Covered Employee that is intended to qualify as
Performance-Based Compensation, shall be selected by the respective Committee in
its complete and sole discretion but shall be limited to one or more of the
following Performance Measures:
     (i) Net earnings or net income (before or after taxes);
     (ii) Earnings per share;
     (iii) Net sales or revenue growth;
     (iv) Net operating profit;
     (v) Return measures (including, but not limited to, return on assets,
return on net assets, capital, invested capital, equity, sales, or revenue);
     (vi) Cash flow (including, but not limited to, operating cash flow, free
cash flow, cash flow return on equity, and cash flow return on investment);

17



--------------------------------------------------------------------------------



 



     (vii) EBIT or earnings before or after taxes, interest, depreciation,
and/or amortization;
     (viii) Gross or operating margins;
     (ix) Productivity ratios;
     (x) Share price (including, but not limited to, growth measures and total
stockholder return);
     (xi) Expense targets;
     (xii) Margins;
     (xiii) Operating efficiency;
     (xiv) Market share;
     (xv) Total stockholder return;
     (xvi) Customer satisfaction;
     (xvii) Working capital targets; and
     (xviii) Economic value added or EVA® (net operating profit after tax minus
the sum of capital multiplied by the cost of capital).
Any Performance Measure may be used to measure the performance of the Company, a
Subsidiary or a business unit, in whole or in part, as the respective Committee
may deem appropriate, or any of the above Performance Measures may be compared
to the performance of a group of comparator companies, or published or special
index that the respective Committee deems appropriate, or the respective
Committee may select Performance Measure (x) above as compared to various stock
market indices. The respective Committee also has the authority to provide for
accelerated vesting of any Performance Share award based on the accelerated
achievement of performance goals pursuant to the Performance Measures specified
in this Section 9.6.
     (b) Evaluation of Performance. The respective Committee may provide that
any evaluation of performance may include or exclude any of the following events
that occurs during a Performance Period:
     (i) Asset write-downs;
     (ii) Litigation or claim judgments or settlements;
     (iii) The effect of changes in tax laws, accounting principles, or other
laws or provisions affecting reported results;
     (iv) Any reorganization and restructuring programs;
     (v) Extraordinary nonrecurring items as described in Accounting Principles
Board Opinion No. 30 and/or in management’s discussion and analysis of financial
condition and results of operations appearing in the Company’s annual report to
stockholders for the applicable year;
     (vi) Acquisitions or divestitures; and

18



--------------------------------------------------------------------------------



 



     (vii) Foreign exchange gains and losses.
To the extent such inclusions or exclusions affect Awards to Covered Employees,
they shall be prescribed in a form that meets the requirements of Code Section
162(m) for deductibility.
     (c) Adjustment of Performance-Based Compensation. Awards that are intended
to qualify as Performance-Based Compensation may not be adjusted upward. The
respective Committee shall retain the discretion to adjust such Awards downward,
either on a formula or discretionary basis or any combination as necessary to
reach an equitable result. For Awards that are not intended to qualify as
Performance-Based Compensation, the respective Committee shall retain the
discretion to adjust such Awards upward or downward, either on a formula or
discretionary basis or any combination.
     (d) Committee Discretion. In the event that applicable tax and/or
securities laws change to permit the respective Committee’s discretion to alter
the governing Performance Measures without obtaining stockholder approval of
such changes, the respective Committee shall have sole discretion to make such
changes without obtaining stockholder approval. In addition, in the event that
the respective Committee determines that it is advisable to grant Performance
Shares that shall not qualify as Performance-Based Compensation, the respective
Committee may make such grants without satisfying the requirements of Code
Section 162(m) and base vesting on Performance Measures other than those set
forth in paragraph 9.6 (a).
     9.7 Compliance with Code Section 162(m). The Company intends that
Performance Shares granted to Covered Employees shall satisfy the requirements
of the Performance-Based Exception under Code Section 162(m), unless otherwise
determined by the respective Committee when the Performance Shares are granted.
Accordingly, the terms of this Plan, including the definition of Covered
Employee and other terms used therein, shall be interpreted in a manner
consistent with Code Section 162(m). Notwithstanding the foregoing, because the
respective Committee cannot determine with certainty whether a given employee
will be a Covered Employee with respect to a fiscal year that has not yet been
completed, the term Covered Employee as used herein shall mean only a person
designated by the Compensation Committee as likely to be a Covered Employee with
respect to a fiscal year. If any provision of the Plan or any Award Agreement
designated as intended to satisfy the Performance-Based Exception under Code
Section 162(m) does not comply or is inconsistent with the requirements of Code
Section 162(m), such provision shall be construed or deemed amended to the
extent necessary to conform to such requirements, and no provision shall be
deemed to confer upon the respective Committee or any other person sole
discretion to increase the amount of compensation otherwise payable in
connection with such Performance Shares upon attainment of the applicable
performance objectives.
     9.8 Transferability. Performance Shares are not transferable until all
conditions and restrictions applicable to such Performance Shares have been
satisfied or lapse (including satisfaction of any applicable tax withholding
obligations). In the event of a Participant’s death or Disability while employed
with the Company or a Subsidiary, the personal representative of the estate of
the Participant may receive the distribution of vested Performance Shares in
accordance with Section 9.5(b).
Article 10. Forfeiture of Awards
     10.1 General. Notwithstanding anything else to the contrary contained
herein, the respective Committee in granting any Award shall have the full power
and authority to determine whether, to what extent and under what circumstances
such Award shall be forfeited, cancelled or suspended. Unless an Award Agreement
includes provisions expressly superseding the provisions of this Article 10, the
provisions of this Article 10 shall apply to all Awards. Any such forfeiture
shall be effected by the Company in such manner and to such degree as the
respective Committee, in its sole discretion, determines, and will in all events
(including as to the provisions of this Article 10) be subject to the Applicable
Laws. In order to effect a forfeiture under this Article 10, the respective
Committee may require that the Participant sell Shares received upon exercise or
settlement of an Award to the Company or to such other

19



--------------------------------------------------------------------------------



 



person as the Company may designate at such price and on such other terms and
conditions as the respective Committee in its sole discretion may require.
     10.2 Forfeiture Events. Unless otherwise specified by the respective
Committee, in addition to any vesting or other forfeiture conditions that may
apply to an Award and Shares issued pursuant to an Award, each Award granted
under the Plan will be subject to the following forfeiture conditions:
     (a) Restrictive Covenants. In consideration of Company granting Awards
under this Plan, Participants must agree in their Award Agreements that:
     (i) Non-compete. During employment with Company and for one year after
separation from service thereof, Participant will not, directly or indirectly,
as a principal, officer, director, employee or in any other capacity whatsoever,
without prior written consent of the Company, engage in any activity with, or
provide services to, any person or entity engaged in, or about to engage in, any
business activity that is competitive with the business then engaged in by the
Company, in any geographic area in which the Company’s business is then
conducted. Participant may make or hold any investment in securities of a
competitive business traded on a national securities exchange or traded in the
over-the-counter market, provided the investment does not exceed 5% of the
issued and outstanding stock of the competitive business. The term “competitor
business” means a person or entity who or which is engaged in a material line of
business conducted by the Company in any geographic area in which the Company’s
business is conducted (for purposes of this Plan, “a material line of business
conducted by the Company” means an activity generating gross revenues to the
Company of more than US$15 million in the immediately preceding fiscal year of
the Company);
     (ii) Non-Solicitation. During employment with the Company and for two years
after separation from service, Participant will not, directly or indirectly:
     (A) Hire, solicit or make an offer to any Employee of the Company to be
employed or perform services outside of the Company;
     (B) Solicit for competitive business purposes (as defined in subparagraph
(i) immediately above) any customer of the Company; or
     (C) Solicit, induce or attempt to induce any customer of the Company to
cease doing business in whole or in part with or through the Company.
     (iii) Forfeiture Upon Violation of Restrictive Covenants. If Participant
breaches any provision of subparagraphs (i) or (ii) immediately above as
determined by the Company, Participant shall forfeit, upon written notice to
such effect from the Company:
     (A) All right, title and interest to any Award (whether vested or
unvested);
     (B) Any Share issued upon vesting and/or exercise of any Award then owned
by Participant; and
     (C) Any and all profits realized by Participant pursuant to any sales or
transfer of any Shares underlying the Awards within the 24 month period prior to
the date of such breach.
The term “profit” is defined as either:

20



--------------------------------------------------------------------------------



 



     (I) The difference between the Option Price and the Fair Market Value of
the Share on the exercise date, with respect to Options; or
     (II) The Fair Market Value of the Share on the vesting date, with respect
to Restricted Stock or Performance Shares.
Additionally, the Company shall have the right to issue a stock transfer order
and other appropriate instructions to its transfer agent with respect to the
Shares underlying the Award, and the Company further shall be entitled to
reimbursement from the Participant of any fees and expenses (including
attorneys’ fees) incurred by or on behalf of the Company in enforcing its rights
hereunder.
     (b) Termination for Cause. All outstanding Awards and Shares issued
pursuant to an Award held by a Participant will be forfeited in their entirety
(including as to any portion of an Award or Shares subject thereto that are
vested or as to which any forfeiture restrictions in favor of the Company or its
designee have previously lapsed) if the Participant’s employment or service is
terminated by the Company for Cause; provided, however, that if a Participant
has sold Shares issued upon exercise or settlement of an Award within 24 months
prior to the date on which the Participant would otherwise have been required to
forfeit such Shares under this paragraph (b) as a result of termination of the
Participant’s employment or service for Cause, then the Company will be entitled
to recover any and all profits (as defined above in paragraph (a)) realized by
the Participant in connection with such sale; and provided further, that in the
event the respective Committee determines that it is necessary to establish
whether grounds exist for termination for Cause, the Award will be suspended
during any period required to conduct such determination, meaning that the
vesting, exercisability and/or lapse of restrictions otherwise applicable to the
Award will be tolled and if grounds for such termination are determined to
exist, the forfeiture specified by this paragraph (b) will apply as of the date
of suspension, and if no such grounds are determined to exist, the Award will be
reinstated on its original terms.
     (c) Accounting Restatement. If the Company is required to prepare an
accounting restatement due to the material noncompliance of the Company, as a
result of misconduct, with any financial reporting requirement under the
securities laws, and if the Participant knowingly or grossly negligently engaged
in the misconduct, or knowingly or grossly negligently failed to prevent the
misconduct, or if the Participant is one of the individuals subject to automatic
forfeiture under Section 304 of the Sarbanes-Oxley Act of 2002, the Participant
shall reimburse the Company the amount of any payment in settlement of an Award
earned or accrued during the 24 month period following the first public issuance
or filing with the United States Securities and Exchange Commission (whichever
just occurred) of the financial document embodying such financial reporting
requirement.
Article 11. Director Awards
     The Board shall determine all Awards to Directors in accordance with
Section 5.2(c). The terms and conditions of any grant to any such Director shall
be set forth in an Award Agreement and shall be otherwise subject to the Plan.
Article 12. Dividend Equivalents
     Any Participant may be granted dividend equivalents based on the dividends
declared on Shares that are subject to any Award, to be credited as of dividend
payment dates, during the period between the date the Award is granted and the
date the Award is exercised, vests or expires, as determined by the respective
Committee. Such dividend equivalents shall be converted to cash or additional
Shares by such formula and at such time and subject to such limitations as may
be determined by the respective Committee.

21



--------------------------------------------------------------------------------



 



     Notwithstanding the foregoing, if the grant of an Award to a Covered
Employee is designed to comply with the requirements of the Performance-Based
Exception, the Compensation Committee may apply any restrictions it deems
appropriate to the payment of dividends declared with respect to such Award,
such that the dividends and/or the Award maintain eligibility for the
Performance-Based Exception. With respect to Restricted Stock, in the event that
any dividend constitutes a derivative security or an equity security pursuant to
the rules under Section 16 of the Exchange Act, such dividend shall be subject
to a vesting period equal to the remaining vesting period of the Shares of
Restricted Stock with respect to which the dividend is paid.
Article 13. Beneficiary Designation
     Each Participant under this Plan may, from time to time, name any
beneficiary or beneficiaries (who may be named contingently or successively) to
whom any benefit under this Plan is to be paid in case of his/her death or
Disability before he/she receives any or all of such benefit. Each such
designation shall revoke all prior designations by the same Participant, shall
be in a form prescribed by the Company, and will be effective only when filed by
the Participant in writing with the Company during the Participant’s employment.
In the absence of any such beneficiary designation, benefits remaining unpaid or
rights remaining unexercised at the Participant’s death or Disability shall be
paid to or exercised by the Participant’s spouse, executor, administrator, or
legal representative, as determined by the respective Committee, in its sole
discretion.
Article 14. Rights of Participants
     14.1 Employment. Nothing in this Plan or an Award Agreement shall interfere
with or limit in any way the right of the Company or a Subsidiary, to terminate
any Participant’s employment at any time or for any reason not prohibited by
law, nor confer upon any Participant any right to continue his/her employment
for any specified period of time. Neither an Award nor any benefits arising
under this Plan shall constitute an employment contract with the Company or a
Subsidiary and, accordingly, subject to Articles 3 and 16, this Plan and the
benefits hereunder may be terminated at any time in the sole and exclusive
discretion of the Board or the respective Committee without giving rise to any
liability on the part of the Company and its Subsidiaries.
     14.2 Participation. No individual shall have the right to be selected to
receive an Award under this Plan. In addition, the receipt of any Award shall
not create a right to receive a future Award.
     14.3 Rights as a Stockholder. Except as otherwise provided herein, a
Participant shall have none of the rights of a stockholder with respect to
Shares covered by any Award until the Participant becomes the registered holder
of such Shares.
Article 15. Change in Control
     15.1 Change in Control of the Company. Upon the occurrence of a Change in
Control while the Participant is employed or in service with the Company and/or
any Subsidiary, unless otherwise specifically prohibited under Applicable Laws,
or by the rules and regulations of any governing governmental agencies or
national securities exchanges, or unless the respective Committee shall
determine otherwise in the Award Agreement:
     (a) Options. Any and all Options shall become immediately vested and
exercisable.
     (b) Restricted Stock. Any Period of Restriction for Restricted Stock shall
end, and such Restricted Stock shall become fully vested.
     (c) Performance Shares. The target payout opportunities attainable under
all outstanding Awards which are subject to achievement of any of the
Performance Measures specified in Article 9 or any other performance conditions
or restrictions that the respective

22



--------------------------------------------------------------------------------



 



Committee has made the Award contingent upon, shall be deemed to have been
earned as of the effective date of the Change in Control, and the vesting of all
such Performance Shares shall be accelerated as of the effective date of the
Change in Control, and there shall be paid out to Participants a pro rata number
of fully paid Shares based upon an assumed achievement of all relevant targeted
performance goals and upon the length of time within the Performance Period, if
any, that has elapsed prior to the Change in Control. The respective Committee
has the authority to pay all or any portion of the value of the Shares in cash.
     (d) Adjustments. Subject to Article 16, the respective Committee shall have
the authority to make any modifications to the Awards deemed appropriate before
the effective date of the Change in Control.
     15.2 Treatment of Awards. In the event of a Change in Control where the
Company ceases to have publicly traded equity securities, after the consummation
of the Change in Control, if no replacement awards are issued in lieu of
outstanding Awards under the Plan, then the Plan and all outstanding Awards
granted hereunder shall terminate, and the Company (or successor) shall pay
Participants an amount for their outstanding Awards determined using the
Change-in-Control price. Participants with outstanding Options shall be given an
opportunity to exercise all their Options in connection with the consummation of
the Change in Control and receive payment for any acquired Shares using the
Change-in-Control price.
Article 16. Amendment, Modification, Suspension, and Termination
     16.1 Amendment, Modification, Suspension, and Termination. Subject to
Section 16.3:
     (a) The Board may, at any time and from time to time, alter, amend, modify,
suspend, or terminate this Plan; and
     (b) The Board, Compensation Committee or Stock Option Plan Committee may,
at any time and from time to time, alter, amend, modify, suspend, or terminate
any Award Agreement in whole or in part;
provided, however, that, without the prior approval of the Company’s
stockholders and except as provided in Section 4.5, Options issued under this
Plan will not be repriced, replaced, or regranted through cancellation, or by
lowering the Option Price of a previously granted Option, and no material
amendment of this Plan shall be made without stockholder approval if stockholder
approval is required by Applicable Laws.
     16.2 Adjustment of Awards Upon the Occurrence of Certain Unusual or
Nonrecurring Events. The respective Committee may make adjustments in the terms
and conditions of, and the criteria included in, Awards in recognition of
unusual or nonrecurring events (including, without limitation, the events
described in Section 4.5 hereof) affecting the Company or the financial
statements of the Company or of changes in Applicable Laws, regulations, or
accounting principles, whenever the respective Committee determines that such
adjustments are appropriate in order to prevent unintended dilution or
enlargement of the benefits or potential benefits intended to be made available
under this Plan. The determination of the respective Committee as to the
foregoing adjustments, if any, shall be conclusive and binding on Participants
under this Plan.
     16.3 Awards Previously Granted. Notwithstanding any other provision of this
Plan to the contrary (other than Section 16.4), no termination, amendment,
suspension, or modification of this Plan or an Award shall adversely affect in
any material way any Award previously granted under this Plan, without the
written consent of the Participant holding such Award.
     16.4 Amendment to Conform to Law. Notwithstanding any other provision of
this Plan to the contrary, the Board or Compensation Committee may amend the
Plan or an Award, to take effect retroactively or otherwise, as deemed necessary
or advisable for the purpose of conforming the Plan or an

23



--------------------------------------------------------------------------------



 



Award to any present or future law relating to plans of this or similar nature
(including, but not limited to, Code Section 409A), and to the administrative
regulations and rulings promulgated thereunder. By accepting an Award under this
Plan, each Participant agrees to any amendment made pursuant to this
Section 16.4 to any Award granted under the Plan without further consideration
or action.
Article 17. Withholding
     17.1 General. The Company shall have the power and the right to deduct or
withhold, or require a Participant to remit to the Company, the amount necessary
to satisfy federal, state, and local taxes, domestic or foreign, required by law
or regulation to be withheld with respect to any taxable event arising as a
result of this Plan.
     17.2 Stock Settled Awards. With respect to stock settled awards other than
Unrestricted Stock Awards, each Participant shall make such arrangements as the
respective Committee may require, within a reasonable time prior to the date on
which any portion of an Award settled in Shares is scheduled to vest, for the
payment of all withholding tax obligations through either:
     (a) Giving instructions to a broker for the sale on the open market of a
sufficient number of Shares to pay the withholding tax in a manner that
satisfies all Applicable Laws;
     (b) Depositing with the Company an amount of funds equal to the estimated
withholding tax liability; or
     (c) Such other method as the respective Committee in its discretion may
approve, including a combination of paragraphs (a) and (b) immediately above.
If a Participant fails to make such arrangements, or if by reason of any action
or inaction of the Participant the Company fails to receive a sufficient amount
to satisfy the withholding tax obligation, then, anything else contained in this
Plan or any Award to the contrary notwithstanding, the Shares that would
otherwise have vested on such date shall be subject to forfeiture, as determined
by the respective Committee, regardless of the Participant’s status as an
Employee or Director; provided, that the respective Committee, in its sole
discretion, may permit a Participant to cure any failure to provide funds to
meeting the withholding tax obligation (including any penalties or interest
thereon), if the respective Committee determines that the failure was due to
factors beyond the Participant’s control.
     17.3 Unrestricted Stock Awards. To the extent a Participant has not
arranged for the payment of all withholding requirements with respect to an
Unrestricted Stock Award in a manner acceptable to the Company prior to the
grant of such an Award, the Company may, in its discretion, satisfy that tax
obligation by withholding from such Award a number of shares having a value
equal to the minimum federal, state and local taxes.
Article 18. Successors
     All obligations of the Company under this Plan with respect to Awards
granted hereunder shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
amalgamation, merger, consolidation, or otherwise, of all or substantially all
of the business and/or assets of the Company.
Article 19. General Provisions
     19.1 Right of Offset. The Company or a Subsidiary, to the extent permitted
by Applicable Law, may deduct from and set off against any amounts the Company
or a Subsidiary may owe to the Participant from time to time, including amounts
payable in connection with any Award, owed as wages, fringe benefits, or other
compensation owed to the Participant, such amounts as may be owed by the
Participant to the Company or a Subsidiary although the Participant shall remain
liable for any part of the

24



--------------------------------------------------------------------------------



 



Participant’s payment obligation not satisfied through such deduction and
setoff. By accepting any Award granted hereunder, the Participant agrees to any
deduction or setoff under this Section 19.1.
     19.2 Legend. Share certificates may include any legend which the respective
Committee deems appropriate to reflect any restrictions on transfer of such
Shares.
     19.3 Gender and Number. Except where otherwise indicated by the context,
any masculine term used herein also shall include the feminine, the plural shall
include the singular, and the singular shall include the plural.
     19.4 Severability. In the event any provision of this Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of this Plan, and this Plan shall be construed and enforced
as if the illegal or invalid provision had not been included.
     19.5 Requirements of Law. The granting of Awards and the issuance of Shares
under this Plan shall be subject to all Applicable Laws, and to such approvals
by any governmental agencies or stock exchange as may be required.
     19.6 Securities Law Compliance. With respect to Insiders, transactions
under the Plan are intended to comply with all applicable conditions of
Rule 16b-3 or its successor under the Exchange Act. To the extent any provision
of the Plan or action by the respective Committee fails to so comply, it shall
be deemed null and void, to the extent permitted by law and deemed advisable by
the respective Committee.
     19.7 Delivery of Title. The Company shall have no obligation to deliver
evidence of title for Shares issued under this Plan prior to:
     (a) Obtaining any approvals from governmental agencies that the Company
determines are necessary or advisable; and
     (b) Completion of any registration or other qualification of the Shares
under any applicable national or foreign law or ruling of any governmental body
that the Company determines to be necessary or advisable.
     19.8 Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any liability in respect
of the failure to issue or sell such Shares as to which such requisite authority
shall not have been obtained.
     19.9 Investment Representations. The respective Committee may require any
individual receiving Shares pursuant to an Award under this Plan to represent
and warrant in writing that the individual is acquiring the Shares for
investment and without any present intention to sell or distribute such Shares.
     19.10 Employees Based Outside of the United States. Notwithstanding any
provision of this Plan to the contrary, in order to comply with the laws in
other countries in which the Company and/or its Subsidiaries operate or have
Employees or Directors, the respective Committee, in its sole discretion, shall
have the power and authority to:
     (a) Determine which Subsidiaries shall be covered by this Plan;
     (b) Determine which Employees or Directors outside the United States are
eligible to participate in this Plan;

25



--------------------------------------------------------------------------------



 



     (c) Modify the terms and conditions of any Award granted to Employees
outside the United States to comply with applicable foreign laws;
     (d) Establish sub-plans and modify exercise procedures and other terms and
procedures, to the extent such actions may be necessary or advisable. Any
sub-plans and modifications to Plan terms and procedures established under this
Section 19.10 by the respective Committee shall be attached to this Plan
document as appendices; and
     (e) Take any action, before or after an Award is made, that it deems
advisable to obtain approval or comply with any necessary local government
regulatory exemptions or approvals.
Notwithstanding the above, the respective Committee may not take any actions
hereunder, and no Awards shall be granted, that would violate Applicable Law.
     19.11 Uncertificated Shares. To the extent that this Plan provides for
issuance of certificates to reflect the transfer of Shares, the transfer of such
Shares may be effected on a noncertificated basis, to the extent not prohibited
by Applicable Laws.
     19.12 Unfunded Plan. Participants shall have no right, title, or interest
whatsoever in or to any investments that the Company and/or its Subsidiaries may
make to aid it in meeting its obligations under this Plan. Nothing contained in
this Plan, and no action taken pursuant to its provisions, shall create or be
construed to create a trust of any kind, or a fiduciary relationship between the
Company and any Participant, beneficiary, legal representative, or any other
individual. To the extent that any individual acquires a right to receive
payments from the Company and/or its Subsidiaries under this Plan, such right
shall be no greater than the right of an unsecured general creditor of the
Company or any Subsidiary, as the case may be. All payments to be made hereunder
shall be paid from the general funds of the Company or any Subsidiary, as the
case may be, and no special or separate fund shall be established and no
segregation of assets shall be made to assure payment of such amounts except as
expressly set forth in this Plan.
     19.13 No Fractional Shares. No fractional Shares shall be issued or
delivered pursuant to this Plan or any Award. The respective Committee shall
determine whether cash, Awards, or other property shall be issued or paid in
lieu of fractional Shares or whether such fractional Shares or any rights
thereto shall be forfeited or otherwise eliminated.
     19.14 Retirement and Welfare Plans. Neither Awards made under this Plan nor
Shares or cash paid pursuant to such Awards may be included as “compensation”
for purposes of computing the benefits payable to any Participant under the
Company’s or any Subsidiary’s retirement plans (both qualified and
non-qualified) or welfare benefit plans unless such other plan expressly
provides that such compensation shall be taken into account in computing a
Participant’s benefit.
     19.15 Code Section 409A Application. The Company shall have no liability
for any tax imposed on a Participant by Code Section 409A, and if any tax is
imposed on the Participant, the Participant shall have no recourse against the
Company for payment of any such tax.
     19.16 Non-exclusivity of this Plan. The adoption of this Plan shall not be
construed as creating any limitations on the power of the Board or respective
Committee to adopt such other compensation arrangements as it may deem desirable
for any Participant.
     19.17 No Constraint on Corporate Action. Nothing in this Plan shall be
construed to:
     (a) Limit, impair, or otherwise affect the Company’s or any Subsidiary’s
right or power to make adjustments, reclassifications, reorganizations, or
changes of its capital or business structure, or to amalgamate, merge or
consolidate, or dissolve, liquidate, sell, or transfer all or any part of its
business or assets; or

26



--------------------------------------------------------------------------------



 



     (b) Limit the right or power of the Company or any Subsidiary to take any
action which such entity deems to be necessary or appropriate.
     19.18 Governing Law. The Plan and each Award Agreement shall be governed by
the laws of the State of Illinois, excluding any conflicts or choice of law rule
or principle that might otherwise refer construction or interpretation of this
Plan to the substantive law of another jurisdiction. Unless otherwise provided
in the Award Agreement, recipients of an Award under this Plan are deemed to
submit to the exclusive jurisdiction and venue of the federal or state courts of
Illinois, to resolve any and all issues that may arise out of or relate to this
Plan or any related Award Agreement.
     19.19 Indemnification. Subject to requirements of Illinois law, each
individual who is or shall have been a member of the Board, or a respective
Committee appointed by the Board, or an officer of the Company shall be
indemnified and held harmless by the Company against and from any loss, cost,
liability, or expense that may be imposed upon or reasonably incurred by him or
her in connection with or resulting from any claim, action, suit, or proceeding
to which he or she may be a party or in which he or she may be involved by
reason of any action taken or failure to act under this Plan and against and
from any and all amounts paid by him or her in settlement thereof, with the
Company’s approval, or paid by him or her in satisfaction of any judgment in any
such action, suit, or proceeding against him or her, provided he or she shall
give the Company an opportunity, at its own expense, to handle and defend the
same before he or she undertakes to handle and defend it on his/her own behalf,
unless such loss, cost, liability, or expense is a result of his/her own willful
misconduct or except as expressly provided by statute. The foregoing right of
indemnification shall not be exclusive of any other rights of indemnification to
which such individuals may be entitled under the Company’s charter documents, as
a matter of law, or otherwise, or any power that the Company may have to
indemnify them or hold them harmless.

27